Title: From Alexander Hamilton to James Monroe, [22 July 1797]
From: Hamilton, Alexander
To: Monroe, James


[Philadelphia, July 22, 1797]
Sir
I have maturely considered your letter of yesterday delivered to me at about Nine last and cannot find in it cause of satisfaction.
There appears to me in the first place an attempt to prop the veracity of Clingman by an assertion which is not correct, namely that I had acknowleged all his previous information to be true. This was not & could not be the fact. I acknowleged parts of it to be true but certainly not the whole—on the contrary, I am able to prove that a material part of it, according to its obvious intent, is false, and I know other parts of it to be so. Indeed in one sense I could not have made the acknowlegement alleged without acknowleging myself guilty.
In the second place, there appears a design at all events to drive me to the necessity of a formal defence—while you know that the extreme delicacy of its nature might be very disagreeable to me. It is my opinion that as you have been the cause, no matter how, of the business appearing in a shape which gives it an adventitious importance, and this against the intent of a confidence reposed in you by me, as contrary to what was delicate and proper, you recorded Clingman’s testimony without my privity and thereby gave it countenance, as I had given you an explanation with which you was satisfied and which could leave no doubt upon a candid mind—it was incumbent upon you as a man of honor and sensibility to have come forward in a manner that would have shielded me completely from the unpleasant effects brought upon me by your agency. This you have not done.
On the contrary by the affected reference of the matter to a defence which I am to make, and by which you profess your opinion is to be decided—you imply that your suspicions are still alive. And as nothing appears to have shaken your original conviction but the wretched tale of Clingman, which you have thought fit to record, it follows that you are pleased to attach a degree of weight to that communication which cannot be accounted for on any fair principle. The result in my mind is that you have been and are actuated by motives towards me malignant and dishonorable; nor can I doubt that this will be the universal opinion when the publication of the whole affair which I am about to make shall be seen.
I am Sir   Your humble serv
A HPhiladelphia July 22.1797
J M Esq
